NUMBER 13-03-527-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      
 
MARK EDWARD JACKSON, JR.,                                              Appellant,

v.
 
THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 24th District Court of Calhoun County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion by Justice Garza
 
Appellant, Mark Edward Jackson, Jr., pled guilty to a charge of aggravated robbery
and was sentenced by a jury to imprisonment for forty-five years.
  Appellant’s attorney has
filed a brief in which he concludes that appellant has no non-frivolous grounds for appeal
and requests to withdraw from the case.  See Anders v. California, 386 U.S. 738, 744
(1967).  Counsel states that he has reviewed the entire record diligently and investigated
all possible grounds for appeal.  He further states that he has been unable to identify any
possible error to bring to this Court’s attention.  Counsel certifies that he has served a copy
of his brief on appellant and informed appellant of his right to file a pro se brief.  More than
thirty days have passed and no pro se brief has been filed.  See Tex. R. App. P. 38.6. 
After reviewing the record, we agree with appellant’s counsel that this appeal is
wholly frivolous.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  Although counsel’s brief
does not advance any arguable issues for appeal, it does supply a professional evaluation
of why the record presents no such issues.  See High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. 1978).  This Court’s independent review of the record has revealed no arguable
grounds for appeal.  See Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.—Corpus Christi
2002, no pet.).  The record shows that appellant pled guilty to aggravated robbery and
received less than the maximum sentence for the offense.  See  Tex. Pen. Code Ann. §
12.32 (Vernon 2003).    
Accordingly, the judgment of the trial court is affirmed.  Appellant’s counsel is
granted permission to withdraw from the case after he notifies appellant of the disposition
of this appeal and of the availability of discretionary review.  See Ex Parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997).   
 
                                                                                      _______________________
                                                                                      DORI CONTRERAS GARZA,
                                                                                      Justice
 
Do not publish.
Tex.R.App.P. 47.2(b)
Memorandum Opinion delivered 
and filed this the 19th day of August, 2004.